DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group II, claims 17-20 in the reply filed on 2/14/2022 is acknowledged. 
Claims 21-36, which are newly added, are being examined with group II. 
An action on claims 17-36 follows.

Claim Objections
Claims 22, 24, 32 and 34 objected to because of the following informalities:  
Claim 22 recites the limitation "The method of claim 21, wherein at least one of two opposing plates of the heat press is textured" in lines 1-2.  
Claim 22 is dependent from claim 21, which recites that the heat press is a flatbed press.  It appears the two opposing plates relate to the flatbed press. It is suggested that applicant amend the claim to read “wherein the flatbed heat press comprises two opposing plates, wherein at least one of two opposing plates of the heat press is textured”.

Claim 24 recites the limitation " wherein at least one roller of the heat press is textured" in line 1.  


Claim 32 recites the limitation "The method of claim 31, wherein at least one of two opposing plates of the heat press is textured" in lines 1-2.  
Claim 32 is dependent from claim 31, which recites that the heat press is a flatbed press.  It appears the two opposing plates relate to the flatbed press. It is suggested that applicant amend the claim to read “wherein the flatbed heat press comprises two opposing plates, wherein at least one of two opposing plates of the heat press is textured”.

Claim 34 recites the limitation " wherein at least one roller of the heat press is textured" in line 1.  
Claim 34 is dependent from claim 33, which recites that the heat press is a rotary press.  It appears that roller or rollers relate to the rotary press.  It is suggested that applicant amend the claim to read “wherein the rotary heat press comprises rollers, wherein at least one roller of the heat press is textured”.

Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 18, 21, 26, 27, 28, 31 and 36 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kelley-Galin (US 20140076485 A1).
As to claim 17, Kelley-Galin discloses a method of fusing plastic, comprising: 
a) sandwiching plastic material (“low density polyethylene bags of similar size”) between a first piece of heat resistant material and a second piece of heat resistant material (see paragraph 0021, disclosing “The composite of the layers of plastic base material and inclusions are placed inside a heat resistant, nonstick barrier material.”  See also paragraph 0038, disclosing that “Ten to twenty clean, clear low density polyethylene bags of similar size, usually ranging from 2 to 4 mil.  can be loosely stacked between two pieces of heat resistant cooking parchment or other suitable heat resistant nonstick barrier material (104)”), wherein at least one of the first piece of heat resistant material and the second piece of heat resistant material is textured (the texture of the cooking parchment is considered to be “textured”); and 
b) inserting the plastic material, the first piece of heat resistant material, and the second piece of heat resistant material into a heat press (see paragraph 0022, disclosing “For example, 

Heat and pressure should be applied to both sides of material; depending on heat press unit, the material may need to be turned frequently to maintain even heating and pressure on both sides.  Time varies per thickness and number of polyethylene bags.  Progress must be monitored continuously or about every 20-30 seconds, for example.  Completion times vary according the material and thickness but may take as little as 45 seconds.”),

As to claim 21, Kelley-Galin discloses that the heat press is a flatbed heat press (A “Simplicity Quick Press iron” as disclosed in Kelley-Galin is a commercial flatbed heat press.



As to claim 27, Kelley-Galin discloses a method of fusing plastic, comprising: 
a) sandwiching plastic material (“low density polyethylene bags of similar size”) between a first piece of heat resistant material and a second piece of heat resistant material (see paragraph 0021, disclosing “The composite of the layers of plastic base material and inclusions are placed inside a heat resistant, nonstick barrier material.”  See also paragraph 0038, disclosing that “Ten to twenty clean, clear low density polyethylene bags of similar size, usually ranging from 2 to 4 mil.  can be loosely stacked between two pieces of heat resistant cooking parchment or other suitable heat resistant nonstick barrier material (104)”); and 
b) inserting the plastic material, the first piece of heat resistant material, and the second piece of heat resistant material into a heat press (see paragraph 0022, disclosing “For example, 

As to claim 28, Kelley-Galin discloses that method further comprises the steps of: a) inverting the fused sheets of plastic and re-sandwiching them between the first piece of heat resistant material and the second piece of heat resistant material; and b) inserting the fused sheets Heat and pressure should be applied to both sides of material; depending on heat press unit, the material may need to be turned frequently to maintain even heating and pressure on both sides.  Time varies per thickness and number of polyethylene bags.  Progress must be monitored continuously or about every 20-30 seconds, for example.  Completion times vary according the material and thickness but may take as little as 45 seconds.”),

As to claim 31, Kelley-Galin discloses that the heat press is a flatbed heat press (A “Simplicity Quick Press iron” as disclosed in Kelley-Galin is a commercial flatbed heat press.

As to claim 36, Kelley-Galin discloses that the two or more items of plastic material are low-density polyethylene plastic bags.  Paragraph 0002 discloses that “In particular, one or more embodiments can include a method of processing new or waste low density polyethylene (LDPE) or similar material such as used grocery bags to create simulated stone, metal, and .  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelley-Galin (US 20140076485 A1) as applied to claims 17, 18, 21, 26, 27, 28, 31 and 36 above, and further in view of Bohol Fablab (Plastic Up-Cycle by Heat Press Machine @ FabLab Bohol).
As to claim 19, Kelley-Galin does not disclose wherein heat is applied across the surface area of the second piece of heat resistant material simultaneous with the application of heat to the surface area of the first piece of heat resistance material; and wherein, prior to inserting the two or more pieces of plastic material, the first piece of heat resistant material, and the second piece of heat resistant material into the heat press, the method further comprises: a) programming a first thermostat to heat a first heat plate to a quantitatively defined temperature; and b) programming a second thermostat to heat a second heat plate to a quantitatively defined temperature.


    PNG
    media_image1.png
    504
    884
    media_image1.png
    Greyscale

Bohol Fablab discloses that this method enables the reuse and recycling of plastic bag waste, similar to that in Kelley-Galin, thus reducing the amount of landfill waste.


As to claim 29, Kelley-Galin does not disclose wherein heat is applied across the surface area of the second piece of heat resistant material simultaneous with the application of heat to the surface area of the first piece of heat resistance material; and wherein, prior to inserting the two or more pieces of plastic material, the first piece of heat resistant material, and the second piece of heat resistant material into the heat press, the method further comprises: a) programming a first thermostat to heat a first heat plate to a quantitatively defined temperature; and b) programming a second thermostat to heat a second heat plate to a quantitatively defined temperature.
However, Bohol fablab discloses that heat is applied across the surface area of the second piece of heat resistant material simultaneous with the application of heat to the surface area of the first piece of heat resistance material (as a 2 sided press is used); and wherein, prior to inserting the two or more pieces of plastic material, the first piece of heat resistant material, and 

    PNG
    media_image1.png
    504
    884
    media_image1.png
    Greyscale

Bohol Fablab discloses that this method enables the reuse and recycling of plastic bag waste, similar to that in Kelley-Galin, thus reducing the amount of landfill waste.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention wherein heat is applied across the surface area of the second piece of heat resistant material simultaneous with the application of heat to the surface area of the first piece of heat resistance material; and wherein, prior to inserting the two or more pieces of plastic material, the first piece of heat resistant material, and the second piece of heat resistant material .

Claims 20 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelley-Galin (US 20140076485 A1) as applied to claims 17, 18, 21, 26, 27, 28, 31 and 36 above, and further in view of Wright (US 20130344281 A1)
As to claim 20, Kelley-Galin does not disclose that the step of sandwiching the two or more items of plastic material further comprises disposing a reinforcement material between the two or more items of plastic material.
However, Wright discloses the step of sandwiching the two or more items of plastic material further comprises disposing a reinforcement material between the two or more items of plastic material.  See paragraph 0058, teaching “In one aspect, the carpet structure to be recycled comprises fiber bundles, a primary backing material, an optional pre-coat layer, an adhesive backing material, an optional reinforcing layer, and an optional secondary backing material.”  Paragraph 0146 teaches that “In still another aspect, it can also be desired to apply a reinforcing layer to the adhesive backing layer of the carpet.  The reinforcing layer can, for example, add dimensional stability to those aspects of the invention that are intended for use as carpet tiles.  To that end, any conventional reinforcing material can be used, including woven and non-woven fiberglass or polypropylene scrims and the like.  In a preferred aspect, the scrim can be applied in between two or more layers of the recycled adhesive backing composition.” 
recycled adhesive composition layer 607 comprising at least one recycled polyolefin polymer component reclaimed from a process as described herein.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the step of sandwiching the two or more items of plastic material further comprises disposing a reinforcement material between the two or more items of plastic material in order to add dimensional stability as disclosed by Wright.


However, Wright discloses the step of sandwiching the two or more items of plastic material further comprises disposing a reinforcement material between the two or more items of plastic material.  See paragraph 0058, teaching “In one aspect, the carpet structure to be recycled comprises fiber bundles, a primary backing material, an optional pre-coat layer, an adhesive backing material, an optional reinforcing layer, and an optional secondary backing material.”  Paragraph 0146 teaches that “In still another aspect, it can also be desired to apply a reinforcing layer to the adhesive backing layer of the carpet.  The reinforcing layer can, for example, add dimensional stability to those aspects of the invention that are intended for use as carpet tiles.  To that end, any conventional reinforcing material can be used, including woven and non-woven fiberglass or polypropylene scrims and the like.  In a preferred aspect, the scrim can be applied in between two or more layers of the recycled adhesive backing composition.” 
The invention of Wright is directed to the same filed of invention as claimed and as disclosed in Kelley-Galin.  The recycled materials in Wright are similar to that in applicant’s specification and some of the steps described, as Wright’s method can be used to recycle polyethylene materials and can utilize heat fusion steps and shredding steps.  Wright teaches in paragraph 0056 that “Exemplary polymers that can be reclaimed and that are commonly found in manufactured carpet structures include, polyethylene polymers such as a low density polyethylene (LDPE), heterogeneously branched linear low density polyethylene (LLDPE), high density polyethylene (HDPE), heterogeneously branched ultra low density polyethylene (ULDPE), heterogeneously branched very low density polyethylene (VLDPE), heterogeneously recycled adhesive composition layer 607 comprising at least one recycled polyolefin polymer component reclaimed from a process as described herein.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the step of sandwiching the two or more items of plastic material further comprises disposing a reinforcement material between the two or more items of plastic material in order to add dimensional stability as disclosed by Wright.


Claims 22-24 and 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelley-Galin (US 20140076485 A1) as applied to claims 17, 18, 21, 26, 27, 28, 31 and 36 above, and further in view of Rohleder (US 5328536 A).

As to claim 22, Kelley-Galin does not disclose that at least one of the two opposing plates of the heat press is textured.  Kelley-Galin does disclose opposing plates (“a press such as a Simplicity Quick Press iron”) and also discloses in paragraph 0058 that “One or more embodiments can include embossing the material (before, during or after heating).”

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that at least one of the two opposing plates of the heat press is textured by combining the textured elements of Rohelder with the disclosure of embossing and heat press plates in Kelley-Galin such that the at least one of the two opposing plates of the heat press is textured in order to achieve and enable texture on the products created in the reuse and recycling of plastic bag waste, thus reducing the amount of landfill waste.

As to claim 23, Kelley-Galin does not disclose that the heat press is a rotary heat press.
However, Rohelder discloses the embodiment wherein the heat press is a rotary heat press (see disclosing “The compression rolls 2 to 9 are, for example, impression cylinders, the metal roll bodies of which are covered by temperature-resistant rubber layers and are heated by 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the heat press is a rotary heat press ass disclosed in Rohelder in order to enable the pressing of a continuous stream of materials.

As to claim 24, Kelley-Galin does not disclose that at least one roller of the heat press is textured.
Rohelder discloses the embodiment wherein the at least one roller of the heat press is textured.  See column 6, line 1, disclosing “The fourth embodiment of the apparatus, as shown diagrammatically in FIG. 4, has an embossing station 36 with an embossing band 47, circulating endlessly over rolls, and a smooth or textured guide roll 48.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the at least one roller of the heat press is textured by utilizing the textured guide roll of Rohelder in order to achieve and enable texture on the products created in the reuse and recycling of plastic bag waste, thus reducing the amount of landfill waste.

As to claim 32, Kelley-Galin does not disclose that at least one of the two opposing plates of the heat press is textured.  Kelley-Galin does disclose opposing plates (“a press such as a Simplicity Quick Press iron”) and also discloses in paragraph 0058 that “One or more embodiments can include embossing the material (before, during or after heating).”
However, Rohelder does disclose that at least one of the two opposing portions of the heat press is textured, in the context of a roll and band press system and two embossing roll 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that at least one of the two opposing plates of the heat press is textured by combining the textured elements of Rohelder with the disclosure of embossing and heat press plates in Kelley-Galin such that the at least one of the two opposing plates of the heat press is textured in order to achieve and enable texture on the products created in the reuse and recycling of plastic bag waste, thus reducing the amount of landfill waste.

As to claim 33, Kelley-Galin does not disclose that the heat press is a rotary heat press.
However, Rohelder discloses the embodiment wherein the heat press is a rotary heat press (see disclosing “The compression rolls 2 to 9 are, for example, impression cylinders, the metal roll bodies of which are covered by temperature-resistant rubber layers and are heated by means of heating systems which are not shown.”)  Such a rotary heat press enables the pressing of a continuous stream of materials as shown in the figures of Rohelder.


As to claim 34, Kelley-Galin does not disclose that at least one roller of the heat press is textured.
Rohelder discloses the embodiment wherein the at least one roller of the heat press is textured.  See column 6, line 1, disclosing “The fourth embodiment of the apparatus, as shown diagrammatically in FIG. 4, has an embossing station 36 with an embossing band 47, circulating endlessly over rolls, and a smooth or textured guide roll 48.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the at least one roller of the heat press is textured by utilizing the textured guide roll of Rohelder in order to achieve and enable texture on the products created in the reuse and recycling of plastic bag waste, thus reducing the amount of landfill waste.


Claims 25 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelley-Galin (US 20140076485 A1) as applied to claims 17, 18, 21, 26, 27, 28, 31 and 36 above, and further in view of Geddes (US 20060191427 A1))
As to claim 25, Kelley-Gallin, which is directed to the use of recycling LDPE plastic bags, discloses using a piece of paper having decal disposed thereon, wherein the piece of paper is disposed between the first piece of heat resistant material and the two or more items of plastic material, wherein the decal is configured to transfer to the two or more items of plastic material 
Kelley-Galin, however, does not disclose whether the decal includes ink.
Geddes discloses that decals can include ink.  Geddes, which is titled “Digital decoration and marking of glass and ceramic substrates”, teaches that a decal is created by providing a piece of paper having ink disposed thereon.  Geddes discloses in the abstract “a decal assembly comprising a decal support, a releasable covercoat, a heat activatable layer, and an ink layer”.  Paragraph 0031 teaches that “The decal support 110 is a flexible substrate and may be comprised of a paper or film.”  Paragraph 0033 teaches that “These thermal transfer assemblies are passed, one at a time, through a digital thermal transfer printing station in which ceramic material, such as a ceramic ink, is selectively transferred from thermal transfer ribbons 102 onto the covercoated transfer sheet 108 to prepare a decal comprised of a ceramic image.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilized the full limitation of further comprising providing a piece of paper having ink disposed thereon, wherein the piece of paper is disposed between the first piece of heat resistant material and the two or more items of plastic material, wherein the ink is configured to transfer to the two or more items of plastic material as heat is applied to the first 

As to claim 35, Kelley-Gallin, which is directed to the use of recycling LDPE plastic bags, discloses using a piece of paper having decal disposed thereon, wherein the piece of paper is disposed between the first piece of heat resistant material and the two or more items of plastic material, wherein the decal is configured to transfer to the two or more items of plastic material as heat is applied to the first piece of heat resistant material. See paragraph 0006, disclosing “The material may be prepared with topical commercial decals for additional craft processing and purposes, especially when replicating the appearance of ceramic transferware.”  See paragraph 0028, disclosing “At 114, decals or other exterior elements may be optionally applied.”  See also paragraph 0047, disclosing “One or more embodiments may reproduce the ornamental effect of hand painted china, porcelain or other ceramic materials through the topical addition commercial transferware decals or self-produced water slide transfers.”  
Kelley-Galin, however, does not disclose whether the decal includes ink.
Geddes discloses that decals can include ink.  Geddes, which is titled “Digital decoration and marking of glass and ceramic substrates”, teaches that a decal is created by providing a piece of paper having ink disposed thereon.  Geddes discloses in the abstract “a decal assembly comprising a decal support, a releasable covercoat, a heat activatable layer, and an ink layer”.  Paragraph 0031 teaches that “The decal support 110 is a flexible substrate and may be comprised of a paper or film.”  Paragraph 0033 teaches that “These thermal transfer assemblies are passed, one at a time, through a digital thermal transfer printing station in which ceramic material, such 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilized the full limitation of further comprising providing a piece of paper having ink disposed thereon, wherein the piece of paper is disposed between the first piece of heat resistant material and the two or more items of plastic material, wherein the ink is configured to transfer to the two or more items of plastic material as heat is applied to the first piece of heat resistant material in order for additional craft processing and purposes, especially when replicating the appearance of ceramic transferware as taught by Kelley-Galin.


Claim 17, 19, 21-24, 27, 29, 31-34 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Rohleder (US 5328536 A) in view of Bohol Fablab (Plastic Up-Cycle by Heat Press Machine @ FabLab Bohol).
As to claim 17, Rohleder discloses a method of fusing plastic (Col. 1, Ln. 10-11, apparatus for producing a multilayered film, film composite 25 at Fig. 1 ), comprising: 
a) sandwiching two or more items of plastic material (plastic material comprises plastic film webs 18 and 19 at Fig. 1, is shown to be sandwiched at Fig. 1) between a first piece of material (two plastic film web 20 shown at Fig. 1, first piece of material defined as upper plastic film web 20 at Fig. 1) and a second piece of material (two plastic film web 20 shown at Fig. 1, second piece of material defined as lower plastic film web 20 at Fig. 1 ), wherein at least one of the first piece of material (said upper plastic film web 20) and the second piece of material (said lower plastic film web 20) is textured (Col. 5, Ln. 43-47, both the upper side and underside of 
b) inserting the two or more items of plastic material (said plastic material comprising plastic film webs 18 and 19), the first piece of material (said upper plastic film web 20), and the second piece of material (said lower plastic film web 20) into a heat press (heat press comprises heating devices 10 and 11 and compression rolls 2-9 at Fig. 1, said plastic material comprising plastic film webs 18 and 19, said upper plastic film web 20, and said lower plastic film web 20, are inserted into said heat press comprising heating devices 10 and 11 and compression rolls 2-9 at Fig. 1 ), wherein uniform pressure (Col. 4, Ln. 32-40, said heat press comprising heating devices 10 and 11 and compression rolls 2-9 are configured to apply a linear pressure) is applied across a surface area (surface area defined by upper and lower plastic film webs 20 at Fig. 1) of the first piece of material (said upper plastic film web 20) and the second piece of material (said lower plastic film web 20) simultaneously (as shown at Fig. 1, said heat press comprising heating devices 10 and 11 and compression rolls 2-9 apply a linear pressure to said upper and lower plastic film webs 20 simultaneously), and wherein heat (Col. 4, Ln. 41-50, said heat press comprising heating devices 1 0 and 11 and compression rolls 2-9 applies a heat to said upper and lower plastic film webs 20 at Fig. 1) is applied across the surface area (said surface area defined by upper and lower plastic film webs 20) of at least the first piece of material (said upper plastic film web 20), wherein the pressure (Col. 4, Ln. 32-40, linear pressure) and heat (Col. 4, Ln. 41-50, heat) are applied for a predetermined amount of time (Col. 2, Ln. 60-65, a short amount of time) to fuse the two or more items of plastic material together (Col. 1, Ln. 10-19, both upper and lower plastic film webs 20 and plastic film webs 18 and 19 are sealed together under application of heat and pressure) to create a fused plastic sheet,

Rohleder fails to explicitly disclose wherein the first and second pieces of material are a first piece of heat resistant material and a second piece of heat resistant material.
However, the Bohol Fablab Youtube video explicitly discloses that the first and second pieces of material are heat resistant.  Bohol Fablab also discloses a method of fusing plastic, wherein heat resistant material such as two kitchen sheets are used the first and second pieces of material.  Bohol also discloses that two or more items of plastic material is sandwiched between these kitchen sheets that function as the first and second piece of heat resistant material.  Much like Rohelder, this sandwich is inserted into a heat press.  Additionally, in Bohol Fablab, uniform pressure is applied across a surface area of the first piece of heat resistant material and the second piece of heat resistant material simultaneously (via the use of a flat heat press), and wherein heat is applied across the surface area of at least the first piece of heat resistant material, wherein the pressure and heat are applied for a pre-determined amount of time (15 seconds for the first press) to fuse the two or more items of plastic material together to create a fused plastic sheet.  Bohol Fablab discloses that this method enables the reuse and recycling of plastic bag waste, rather than the extruded films of Rohelder, thus addressing the problem of the amount of 

    PNG
    media_image2.png
    501
    881
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    497
    877
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    505
    877
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the first and second pieces of material are a first piece of heat resistant material and a second piece of heat resistant material such as the kitchen sheets of Bohol Fablab in order to achieve and enable the reuse and recycling of plastic bag waste, thus addressing the problem of the amount of landfill waste by transforming plastic bags into plastic sheets which can be turned into usable products.

As to claim 19, Rohelder does not disclose wherein heat is applied across the surface area of the second piece of heat resistant material simultaneous with the application of heat to the surface area of the first piece of heat resistance material; and wherein, prior to inserting the two or more pieces of plastic material, the first piece of heat resistant material, and the second piece of heat resistant material into the heat press, the method further comprises: a) programming a first thermostat to heat a first heat plate to a quantitatively defined temperature; and b) 
However, Bohol fablab discloses that heat is applied across the surface area of the second piece of heat resistant material simultaneous with the application of heat to the surface area of the first piece of heat resistance material (as a 2 sided press is used); and wherein, prior to inserting the two or more pieces of plastic material, the first piece of heat resistant material, and the second piece of heat resistant material into the heat press, the method further comprises: a) programming a first thermostat to heat a first heat plate to a quantitatively defined temperature (visible in the video, shown set to 140 degrees Celsius); and b) programming a second thermostat to heat a second heat plate to a quantitatively defined temperature (also visible in the video and shown set to 140 degrees Celsius; the two temperature gauges appear to be the temperatures of the upper and lower press, which appear to be set separately).  

    PNG
    media_image1.png
    504
    884
    media_image1.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention wherein heat is applied across the surface area of the second piece of heat resistant material simultaneous with the application of heat to the surface area of the first piece of heat resistance material; and wherein, prior to inserting the two or more pieces of plastic material, the first piece of heat resistant material, and the second piece of heat resistant material into the heat press, the method further comprises: a) programming a first thermostat to heat a first heat plate to a quantitatively defined temperature; and b) programming a second thermostat to heat a second heat plate to a quantitatively defined temperature of Bohol Fablab in order to achieve and enable the reuse and recycling of plastic bag waste, thus reducing the amount of landfill waste.

As to claim 21, Rohelder does not disclose that the heat press is a flatbed heat press.
However, Bohol Fablab discloses that the heat press is a flatbed heat press.  See below, showing flat beds on the heat press machine, i.e., a flatbed heat press. 

    PNG
    media_image5.png
    500
    883
    media_image5.png
    Greyscale

Bohol Fablab discloses that this method enables the reuse and recycling of plastic bag waste, rather than the extruded films of Rohelder, thus reducing the amount of landfill waste.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the heat press is a flatbed heat press such as in Bohol Fablab in order to achieve and enable the reuse and recycling of plastic bag waste, thus reducing the amount of landfill waste.

As to claim 22, Rohelder does not disclose that at least one of the two opposing plates of the heat press is textured.  However, Rohelder does disclose that at least one of the two opposing portions of the heat press is textured, in the context of a roll and band press system and two embossing roll system, but not in the context of one of the two opposing plates of the heat press.  See column 6, lines 1-9, disclosing “The fourth embodiment of the apparatus, as shown diagrammatically in FIG. 4, has an embossing station 36 with an embossing band 47, circulating 
Bohol Fablab, as noted above in the rejection of claim 21 above, that the heat press is a flatbed heat press.  Bohol Fablab discloses that this method enables the reuse and recycling of plastic bag waste, rather than the extruded films of Rohelder, thus reducing the amount of landfill waste.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to combine the textured elements of Rohelder with the opposing plates such as in Bohol Fablab such that the at least one of the two opposing plates of the heat press is textured in order to achieve and enable the reuse and recycling of plastic bag waste, thus reducing the amount of landfill waste.

As to claim 23, Rohelder discloses the embodiment wherein the heat press is a rotary heat press (see disclosing “The compression rolls 2 to 9 are, for example, impression cylinders, the metal roll bodies of which are covered by temperature-resistant rubber layers and are heated by means of heating systems which are not shown.”)

or textured guide roll 48.”

As to claim 27, Rohleder discloses a method of fusing plastic (Col. 1, Ln. 10-11, apparatus for producing a multilayered film, film composite 25 at Fig. 1), comprising: 
a) sandwiching two or more items of plastic material (plastic material comprises plastic film webs 18 and 19 at Fig. 1, is shown to be sandwiched at Fig. 1) between a first piece of material (two plastic film web 20 shown at Fig. 1, first piece of material defined as upper plastic film web 20 at Fig. 1) and a second piece of material (two plastic film web 20 shown at Fig. 1, second piece of material defined as lower plastic film web 20 at Fig. 1 ); and 
b) inserting the two or more items of plastic material (said plastic material comprising plastic film webs 18 and 19), the first piece of material (said upper plastic film web 20), and the second piece of material (said lower plastic film web 20) into a heat press (heat press comprises heating devices 1 0 and 11 and compression rolls 2-9 at Fig. 1, said plastic material comprising plastic film webs 18 and 19, said upper plastic film web 20, and said lower plastic film web 20, are inserted into said heat press comprising heating devices 10 and 11 and compression rolls 2-9 at Fig. 1 ), wherein uniform pressure (Col. 4, Ln. 32-40, said heat press comprising heating devices 10 and 11 and compression rolls 2-9 are configured to apply a linear pressure) is applied across a surface area (surface area defined by upper and lower plastic film webs 20 at Fig. 1) of the first piece of material (said upper plastic film web 20) and the second piece of material (said lower plastic film web 20) simultaneously (as shown at Fig. 1, said heat press comprising heating 
Rohleder fails to explicitly disclose wherein the first and second pieces of material are a first piece of heat resistant material and a second piece of heat resistant material.
However, the Bohol Fablab Youtube video explicitly discloses that the first and second pieces of material are heat resistant.  Bohol Fablab also discloses a method of fusing plastic, wherein heat resistant material such as two kitchen sheets are used the first and second pieces of material.  Bohol also discloses that two or more items of plastic material is sandwiched between these kitchen sheets that function as the first and second piece of heat resistant material.  Much like Rohelder, this sandwich is inserted into a heat press.  Additionally, in Bohol Fablab, uniform pressure is applied across a surface area of the first piece of heat resistant material and the second piece of heat resistant material simultaneously (via the use of a flat heat press), and wherein heat is applied across the surface area of at least the first piece of heat resistant material, wherein the pressure and heat are applied for a pre-determined amount of time (15 seconds for the first press) to fuse the two or more items of plastic material together to create a fused plastic 

    PNG
    media_image2.png
    501
    881
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    497
    877
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    505
    877
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the first and second pieces of material are a first piece of heat resistant material and a second piece of heat resistant material such as the kitchen sheets of Bohol Fablab 
 
As to claim 29, Rohelder does not disclose wherein heat is applied across the surface area of the second piece of heat resistant material simultaneous with the application of heat to the surface area of the first piece of heat resistance material; and wherein, prior to inserting the two or more pieces of plastic material, the first piece of heat resistant material, and the second piece of heat resistant material into the heat press, the method further comprises: a) programming a first thermostat to heat a first heat plate to a quantitatively defined temperature; and b) programming a second thermostat to heat a second heat plate to a quantitatively defined temperature.
However, Bohol Fablab discloses that heat is applied across the surface area of the second piece of heat resistant material simultaneous with the application of heat to the surface area of the first piece of heat resistance material (as a 2 sided press is used); and wherein, prior to inserting the two or more pieces of plastic material, the first piece of heat resistant material, and the second piece of heat resistant material into the heat press, the method further comprises: a) programming a first thermostat to heat a first heat plate to a quantitatively defined temperature (visible in the video, shown set to 140 degrees Celsius); and b) programming a second thermostat to heat a second heat plate to a quantitatively defined temperature (also visible in the video and shown set to 140 degrees Celsius; the two temperature gauges appear to be the temperatures of the upper and lower press, which appear to be set separately).  

    PNG
    media_image1.png
    504
    884
    media_image1.png
    Greyscale

Bohol Fablab discloses that this method enables the reuse and recycling of plastic bag waste, rather than the extruded films of Rohelder, thus reducing the amount of landfill waste.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention wherein heat is applied across the surface area of the second piece of heat resistant material simultaneous with the application of heat to the surface area of the first piece of heat resistance material; and wherein, prior to inserting the two or more pieces of plastic material, the first piece of heat resistant material, and the second piece of heat resistant material into the heat press, the method further comprises: a) programming a first thermostat to heat a first heat plate to a quantitatively defined temperature; and b) programming a second thermostat to heat a second heat plate to a quantitatively defined temperature of Bohol Fablab in order to achieve and enable the reuse and recycling of plastic bag waste, thus reducing the amount of landfill waste.


However, Bohol Fablab discloses that the heat press is a flatbed heat press.  See below, showing flat beds on the heat press machine, i.e., a flatbed heat press. 

    PNG
    media_image5.png
    500
    883
    media_image5.png
    Greyscale

Bohol Fablab discloses that this method enables the reuse and recycling of plastic bag waste, rather than the extruded films of Rohelder, thus reducing the amount of landfill waste.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the heat press is a flatbed heat press such as in Bohol Fablab in order to achieve and enable the reuse and recycling of plastic bag waste, thus reducing the amount of landfill waste.

As to claim 32, Rohelder does not disclose that at least one of the two opposing plates of the heat press is textured.  However, Rohelder does disclose that at least one of the two opposing portions of the heat press is textured, in the context of a roll and band press system and two 
Bohol Fablab, as noted above in the rejection of claim 21 above, that the heat press is a flatbed heat press.  Bohol Fablab discloses that this method enables the reuse and recycling of plastic bag waste, rather than the extruded films of Rohelder, thus reducing the amount of landfill waste.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to combine the textured elements of Rohelder with the opposing plates such as in Bohol Fablab such that the at least one of the two opposing plates of the heat press is textured in order to achieve and enable the reuse and recycling of plastic bag waste, thus reducing the amount of landfill waste.

As to claim 33, Rohelder discloses the embodiment wherein the heat press is a rotary heat press (see disclosing “The compression rolls 2 to 9 are, for example, impression cylinders, the 

As to claim 34, Rohelder discloses the embodiment wherein the at least one roller of the heat press is textured.  See column 6, line 1, disclosing “The fourth embodiment of the apparatus, as shown diagrammatically in FIG. 4, has an embossing station 36 with an embossing band 47, circulating endlessly over rolls, and a smooth or textured guide roll 48.”


Claims 20 and 30 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Rohleder (US 5328536 A) in view of Bohol Fablab (Plastic Up-Cycle by Heat Press Machine @ FabLab Bohol) as applied to claims 17, 19, 21-24, 27, 29, 31-34 above, and further in view of Wright (US 20130344281 A1)
As to claim 20, Rohleder does not disclose that the step of sandwiching the two or more items of plastic material further comprises disposing a reinforcement material between the two or more items of plastic material.
However, Wright discloses the step of sandwiching the two or more items of plastic material further comprises disposing a reinforcement material between the two or more items of plastic material.  See paragraph 0058, teaching “In one aspect, the carpet structure to be recycled comprises fiber bundles, a primary backing material, an optional pre-coat layer, an adhesive backing material, an optional reinforcing layer, and an optional secondary backing material.”  Paragraph 0146 teaches that “In still another aspect, it can also be desired to apply a reinforcing layer to the adhesive backing layer of the carpet.  The reinforcing layer can, for example, add In a preferred aspect, the scrim can be applied in between two or more layers of the recycled adhesive backing composition.” 
The invention of Wright is directed to the same filed of invention as claimed and as disclosed in Rohelder and Bohol Fablabs.  The recycled materials in Wright are similar to that in applicant’s specification and some of the steps described, as Wright’s method can be used to recycle polyethylene materials and can utilize heat fusion steps and shredding steps.  Wright teaches in paragraph 0056 that “Exemplary polymers that can be reclaimed and that are commonly found in manufactured carpet structures include, polyethylene polymers such as a low density polyethylene (LDPE), heterogeneously branched linear low density polyethylene (LLDPE), high density polyethylene (HDPE), heterogeneously branched ultra low density polyethylene (ULDPE), heterogeneously branched very low density polyethylene (VLDPE), heterogeneously branched linear low density polyethylene (LLDPE), heterogeneously branched linear very low density polyethylene (VLLDPE),”.  Wright discloses in paragraph 0059 that “the size reduction can be accomplished by any conventional industrial shredder”.  Paragraph 0152 teaches that “FIG. 6 shows an exemplary cross-section of a carpet tile 600 made according to the present invention.  A face yarn 603 is tufted into a primary backing 601 so as to leave a carpet pile face 604 on top of the primary backing 601 and back stitches 605 below the primary backing.  Applied to the back of the primary backing 601 and the back stitches 605 is a recycled adhesive composition layer 607 comprising at least one recycled polyolefin polymer component reclaimed from a process as described herein.  


As to claim 30, Rohleder does not disclose that the step of sandwiching the two or more items of plastic material further comprises disposing a reinforcement material between the two or more items of plastic material.
However, Wright discloses the step of sandwiching the two or more items of plastic material further comprises disposing a reinforcement material between the two or more items of plastic material.  See paragraph 0058, teaching “In one aspect, the carpet structure to be recycled comprises fiber bundles, a primary backing material, an optional pre-coat layer, an adhesive backing material, an optional reinforcing layer, and an optional secondary backing material.”  Paragraph 0146 teaches that “In still another aspect, it can also be desired to apply a reinforcing layer to the adhesive backing layer of the carpet.  The reinforcing layer can, for example, add dimensional stability to those aspects of the invention that are intended for use as carpet tiles.  To that end, any conventional reinforcing material can be used, including woven and non-woven fiberglass or polypropylene scrims and the like.  In a preferred aspect, the scrim can be applied in between two or more layers of the recycled adhesive backing composition.” 
The invention of Wright is directed to the same filed of invention as claimed and as disclosed in Rohelder and Bohol Fablabs.  The recycled materials in Wright are similar to that in applicant’s specification and some of the steps described, as Wright’s method can be used to recycle polyethylene materials and can utilize heat fusion steps and shredding steps.  Wright recycled adhesive composition layer 607 comprising at least one recycled polyolefin polymer component reclaimed from a process as described herein.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the step of sandwiching the two or more items of plastic material further comprises disposing a reinforcement material between the two or more items of plastic material in order to add dimensional stability as disclosed by Wright.

Claims 25 and 35 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Rohleder (US 5328536 A) in view of Bohol Fablab (Plastic Up-Cycle by Heat Press Machine @ FabLab Bohol) as applied to claims 17, 19, 21-24, 27, 29, 31-34 above, and further in view of Kelley-Galin (US 20140076485 A1) and Geddes (US 20060191427 A1))

However, Kelley-Galin and Geddes make obvious providing a piece of paper having ink disposed thereon, wherein the piece of paper is disposed between the first piece of heat resistant material and the two or more items of plastic material, wherein the ink is configured to transfer to the two or more items of plastic material as heat is applied to the first piece of heat resistant material.  Kelley-Gallin, which is directed to the use of recycling LDPE plastic bags, discloses using a piece of paper having decal disposed thereon, wherein the piece of paper is disposed between the first piece of heat resistant material and the two or more items of plastic material, wherein the decal is configured to transfer to the two or more items of plastic material as heat is applied to the first piece of heat resistant material. See paragraph 0006, disclosing “The material may be prepared with topical commercial decals for additional craft processing and purposes, especially when replicating the appearance of ceramic transferware.”  See paragraph 0028, disclosing “At 114, decals or other exterior elements may be optionally applied.”  See also paragraph 0047, disclosing “One or more embodiments may reproduce the ornamental effect of hand painted china, porcelain or other ceramic materials through the topical addition commercial transferware decals or self-produced water slide transfers.”  Geddes, which is titled “Digital decoration and marking of glass and ceramic substrates”, teaches that a decal is created by providing a piece of paper having ink disposed thereon.  Geddes discloses in the abstract “a decal assembly comprising a decal support, a releasable covercoat, a heat activatable layer, and an ink 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to further comprising providing a piece of paper having ink disposed thereon, wherein the piece of paper is disposed between the first piece of heat resistant material and the two or more items of plastic material, wherein the ink is configured to transfer to the two or more items of plastic material as heat is applied to the first piece of heat resistant material in order for additional craft processing and purposes, especially when replicating the appearance of ceramic transferware as taught by Kelley-Galin.

As to claim 35, Rohleder does not disclose further comprising providing a piece of paper having ink disposed thereon, wherein the piece of paper is disposed between the first piece of heat resistant material and the two or more items of plastic material, wherein the ink is configured to transfer to the two or more items of plastic material as heat is applied to the first piece of heat resistant material.
However, Kelley-Galin and Geddes make obvious providing a piece of paper having ink disposed thereon, wherein the piece of paper is disposed between the first piece of heat resistant material and the two or more items of plastic material, wherein the ink is configured to transfer to the two or more items of plastic material as heat is applied to the first piece of heat resistant material.  Kelley-Gallin, which is directed to the use of recycling LDPE plastic bags, discloses 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to further comprising providing a piece of paper having ink disposed thereon, wherein the piece of paper is disposed between the first piece of heat resistant material and the two or more items of plastic material, wherein the ink is configured to transfer to the two or more items of plastic material as heat is applied to the first piece of heat resistant material in .


Claims 18, 26, 28 and 36 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Rohleder (US 5328536 A) in view of Bohol Fablab (Plastic Up-Cycle by Heat Press Machine @ FabLab Bohol) as applied to claims 17, 19, 21-24, 27, 29, 31-34 above, and further in view of Kelley-Galin (US 20140076485 A1)

As to claim 18, Rohelder does not disclose the method further comprises the steps of: a) removing the fused sheet of plastic, and the first and second pieces of heat resistant material from the heat press, and inverting the fused sheet of plastic and re-sandwiching the fused sheet of plastic between the first piece of heat resistant material and the second piece of heat resistant material; and b) re-inserting the inverted fused sheet of plastic, the first piece of heat resistant material, and the second piece of heat resistant material into the heat press, wherein uniform pressure is applied across the surface area of the first piece of heat resistant material and the second piece of heat resistant material simultaneously, and wherein heat is applied across the surface area of at least the second piece of heat resistant material, wherein the pressure and heat are applied for a pre-determined amount of time.
However, Kelley-Galin discloses or makes obvious the full limitation that the method further comprises the steps of: a) removing the fused sheet of plastic, and the first and second pieces of heat resistant material from the heat press, and inverting the fused sheet of plastic and re-sandwiching the fused sheet of plastic between the first piece of heat resistant material and the depending on heat press unit, the material may need to be turned frequently to maintain even heating and pressure on both sides.  Time varies per thickness and number of polyethylene bags.  Progress must be monitored continuously or about every 20-30 seconds, for example.  Completion times vary according the material and thickness but may take as little as 45 seconds.  For simulated moss agate effect, temperature should be raised up to about 350 degrees Fahrenheit to more thoroughly melt LDPE or other suitable material as well as to melt and disperse colorant for appearance of feathery linear striations in a transparent ground.”  Paragraph 0007 teaches that “For example, LDPE plastic bags and used plastic shopping bags or other similar suitable materials can be heated and compressed into a solid material with layers of acrylic or enamel-based colorants that simulate the appearance of semi-precious stones such as turquoise or metals such as gold, silver, brass, or bronze.”  Paragraph 0004 discloses that “The resulting jewelry or ornament components meet increasing consumer demand for products made from non-biodegradable LDPE or other suitable materials, particularly bags and product packaging that might otherwise be destined for local landfills.”


As to claim 26, Rohleder and Bohol Fablab does not disclose that the two or more items of plastic material are low-density polyethylene plastic bags.
Bohol Fablab, however, does disclose that the two or more items of plastic material are plastic bags, but does not specify the plastic utilized in the plastic bags.
Additionally, Kelley-Galin discloses that it is known to utilize low-density polyethylene plastic bags for heat fusing plastic recycling processes.  Paragraph 0002 discloses that “In particular, one or more embodiments can include a method of processing new or waste low density polyethylene (LDPE) or similar material such as used grocery bags to create simulated 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the two or more items of plastic material are plastic bags to meet increasing consumer demand for products made from non-biodegradable LDPE or other suitable materials, particularly bags and product packaging that might otherwise be destined for local landfills.

As to claim 28, Rohelder does not disclose the method further comprises the steps of: a) removing the fused sheet of plastic, and the first and second pieces of heat resistant material from the heat press, and inverting the fused sheet of plastic and re-sandwiching the fused sheet of plastic between the first piece of heat resistant material and the second piece of heat resistant material; and b) re-inserting the inverted fused sheet of plastic, the first piece of heat resistant material, and the second piece of heat resistant material into the heat press, wherein uniform 
However, Kelley-Galin discloses or makes obvious the full limitation that the method further comprises the steps of: a) removing the fused sheet of plastic, and the first and second pieces of heat resistant material from the heat press, and inverting the fused sheet of plastic and re-sandwiching the fused sheet of plastic between the first piece of heat resistant material and the second piece of heat resistant material; and b) re-inserting the inverted fused sheet of plastic, the first piece of heat resistant material, and the second piece of heat resistant material into the heat press, wherein uniform pressure is applied across the surface area of the first piece of heat resistant material and the second piece of heat resistant material simultaneously, and wherein heat is applied across the surface area of at least the second piece of heat resistant material, wherein the pressure and heat are applied for a pre-determined amount of time.  See paragraph 0039, which teaches that “Material should be evenly heated both top and bottom for approximately 45 seconds to 90 seconds until fused.  Heat and pressure should be applied to both sides of material; depending on heat press unit, the material may need to be turned frequently to maintain even heating and pressure on both sides.  Time varies per thickness and number of polyethylene bags.  Progress must be monitored continuously or about every 20-30 seconds, for example.  Completion times vary according the material and thickness but may take as little as 45 seconds.  For simulated moss agate effect, temperature should be raised up to about 350 degrees Fahrenheit to more thoroughly melt LDPE or other suitable material as well as to melt and disperse colorant for appearance of feathery linear striations in a transparent ground.”  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that further comprises the steps of: a) removing the fused sheet of plastic, and the first and second pieces of heat resistant material from the heat press, and inverting the fused sheet of plastic and re-sandwiching the fused sheet of plastic between the first piece of heat resistant material and the second piece of heat resistant material; and b) re-inserting the inverted fused sheet of plastic, the first piece of heat resistant material, and the second piece of heat resistant material into the heat press, wherein uniform pressure is applied across the surface area of the first piece of heat resistant material and the second piece of heat resistant material simultaneously, and wherein heat is applied across the surface area of at least the second piece of heat resistant material, wherein the pressure and heat are applied for a pre-determined amount of time in order to accommodate the method to different types of heat press units and to meet increasing consumer demand for products made from non-biodegradable LDPE or other suitable materials, particularly bags and product packaging that might otherwise be destined for local landfills.



Bohol Fablab, however, does disclose that the two or more items of plastic material are plastic bags, but does not specify the plastic utilized in the plastic bags.
Additionally, Kelley-Galin discloses that it is known to utilize low-density polyethylene plastic bags for heat fusing plastic recycling processes.  Paragraph 0002 discloses that “In particular, one or more embodiments can include a method of processing new or waste low density polyethylene (LDPE) or similar material such as used grocery bags to create simulated stone, metal, and ceramic components.”  Paragraph 0007 teaches that “For example, LDPE plastic bags and used plastic shopping bags or other similar suitable materials can be heated and compressed into a solid material with layers of acrylic or enamel-based colorants that simulate the appearance of semi-precious stones such as turquoise or metals such as gold, silver, brass, or bronze.”  Paragraph 0032 discloses that “Layered LDPE bags or bags of other suitable material covered top and bottom with heat resistant cooking parchment or other suitable heat resistant nonstick barrier material (104) are placed in a heat press and pressed with approximately 100 lbs.  of pressure at a temperature in the range of about 284-320 degrees Fahrenheit.  (106)” Paragraph 0004 discloses that “The resulting jewelry or ornament components meet increasing consumer demand for products made from non-biodegradable LDPE or other suitable materials, particularly bags and product packaging that might otherwise be destined for local landfills.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the two or more items of plastic material are plastic bags to meet increasing consumer demand for products made from non-biodegradable LDPE or other suitable 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK